Citation Nr: 0101441	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability now characterized as 
bipolar disorder and if so, whether that claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Melvin Horton, Agent, The 
Military Justice Clinic, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in September 1995, wherein the RO denied the veteran's 
attempt to reopen his previously denied claim of entitlement 
to service connection for a psychiatric disability.  That 
decision was appealed to the Board, which remanded it in July 
1999 for additional development.  The case has been returned 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained and associated with the claims 
folder.  

2.  In June 1990, the RO denied the veteran's claim for 
service connection for a psychiatric disorder.  The veteran 
did not appeal that decision.

3.  The evidence received subsequent to June 1990 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the June 1990 RO's 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted for disability that was 
incurred during service, or for a preexisting injury that was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991). 

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2000).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).

The evidence of record at the time of the June 1990 decision 
by the RO is briefly summarized.  At the time of the service 
entrance examination in June 1996 no reference was made to a 
psychiatric disorder.  The veteran was seen at sickbay in 
December 1976 for refusing to get out of bed.  An examination 
showed that he was not quite oriented to space and time.  The 
impression was schizophrenia.  He was referred to the 
psychiatric clinic.  The impressions were rule out 
schizophrenia and acute psychotic episode.  He received 
follow-up treatment, to include hospitalization.  He 
continued to receive follow-up treatment.

He was hospitalized in March 1977 with a final diagnosis of 
acute schizophrenia, severe, improving, manifested by 
inappropriate affect, bizarre behavior, idiosyncratic and 
disorganized thinking, and agitation. 

A medical board agreed with this diagnosis and determined 
that the veteran was unfit for further military as a result 
of physical disability and that the physical disability did 
not exist prior to entry into the service.  It determined 
that the veteran evidenced an undetermined predisposition of 
such a condition.  The medical board recommends that the 
veteran be referred to a physical evaluation board.  

In August 1977 the RO granted service connection for 
schizophrenia.  Private medical records received in May 1984 
revealed the veteran was hospitalized from March 29, 1976, to 
April 16, 1976, at the Georgia Regional Medical Center (GRMC) 
for psychotic organic brain syndrome with drug intoxication.  

A VA physician reviewed the record in June 1984 and concluded 
that the clinical picture described in the GRMC record was 
the same picture described in the veteran's service medical 
records.  In January 1985 the RO severed service connection 
after concluding that the condition existed prior to service 
and was not aggravated by service beyond its normal 
progression.  The veteran appealed that decision, and in a 
decision dated in December 1985, the Board found that the 
severance of service connection was proper.  

Subsequently received was a June 1990 private medical report, 
which shows that the veteran was receiving treatment for his 
psychiatric illness.  In June 1990 the RO denied service 
connection for psychiatric disorder.  The veteran was 
notified of that decision and of his appellate.  He did not 
appeal that decision.  Accordingly, the June 1990 decision is 
final. 38 U.S.C.A. § 7105.  However, the appellant may reopen 
his claim by submitting new and material evidence.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to June 1990 includes 
private and VA medical records and lay statements.  The 
veteran also testified before the undersigned member of the 
Board in May 1999. 

The additional evidence also includes a report of an 
examination conducted in June 2000 for VA purposes.  The 
diagnosis was bipolar disorder not otherwise specified.   The 
examiner rendered an opinion that the veteran's psychiatric 
illness initially manifested when he was in high school, with 
psychotic symptoms, which were more likely than not substance 
induced at that time.  The examiner further indicated that it 
was as likely as not that his psychiatric disorder underwent 
a chronic increase but it was difficult to render an opinion 
whether the increase in severity was beyond the natural 
progress during the service.  

Analysis

The evidence received since the June 1990 decision by the RO 
includes a VA opinion that the preservice psychiatric 
disorder underwent a chronic increase during service.  The 
Board finds that this evidence is new and material and this 
claim is reopened. 


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disability is reopened 
and, to this extent only, the claim is granted.  


REMAND

In July 1999, the Board remanded this case to the RO for 
additional development of the evidence, to include a VA 
examination.  The Board requested that the examiner in part 
render an opinion that if the psychiatric disorder pre-
existed service whether it was as likely as not that the 
preservice psychiatric disorder underwent a chronic increase 
in severity during the service beyond the natural progress of 
the disease.

The veteran underwent a VA examination in June 2000.  At that 
time the examiner
rendered an opinion that the veteran's psychiatric illness 
initially manifested when he was in high school with 
psychotic symptoms, which were more likely than not substance 
induced at that time.  The examiner further indicated that it 
was as likely as not that his psychiatric disorder underwent 
a chronic increase but it is difficult to render an opinion 
whether the increase in severity was beyond the natural 
progress during the service.  The Board is of the opinion 
that a more detailed response to the Board's inquiry is 
needed.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED for the following actions:  

1.  The veteran's claims folder should be 
returned to the examiner, who conducted 
the June 2000 evaluation for an addendum  
(if unavailable the claims folder should 
be forwarded to another VA psychiatrist).  
The examiner is requested to again review 
the veteran's claims folder, and to 
render an opinion as to whether it is as 
likely as not that the preservice 
psychiatric disorder underwent a chronic 
increase in severity during service 
beyond normal progression.  If yes, the 
examiner is requested to identify the 
degree of aggravation.  If the examiner 
is unable to render an opinion, the 
examiner should so state.  Any additional 
tests or examinations deemed necessary 
should be accomplished.  A complete 
rationale for all opinions expressed 
should be included in the addendum.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to these claims of entitlement to 
service connection.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Following the re-adjudication of the 
issue in appellate status, if the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

